Citation Nr: 1023929	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-32 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for vision impairment.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk




INTRODUCTION

The Veteran served on active duty from August 1966 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he has current eye problems that 
began in service and have gotten progressively worse ever 
since.  The Veteran's service treatment records show that the 
Veteran was treated throughout December 1967 for 
conjunctivitis, and the Veteran reported at the end of that 
month that he was experiencing blurry vision and photophobia.  
The Veteran was also treated in February 1970 for an eye 
infection.  VA treatment records show that the Veteran sought 
treatment for his current eye condition beginning in January 
2005, the symptoms of which include decreased night vision, 
photopsias and decreased color vision.  A January 2002 
Petition for Appointment of Temporary and Permanent Guardian 
shows that the Veteran is also diagnosed with Wernicke-
Korsakoff syndrome.  An Internet article provided by the 
Veteran suggests that this syndrome can create ocular 
disturbances.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  To this end the Veteran 
was provided a VA examination in October 2005.

The October 2005 examiner provided a possible diagnosis of an 
early variant of retinitis pigmentosa azoor or another RPE 
photoreceptor dysfunction.  The examiner also noted that he 
suspected the Veteran had glaucoma.  The examiner opined that 
both of these conditions were less likely than not related to 
the Veteran's conjunctivitis during service.  However, it 
appears that the Veteran's claims file was unavailable for 
review.

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).

The Board is concerned with the possibility that the examiner 
did not have access to all pertinent information in forming 
the opinion.  In addition to noting that the "C&P file" was 
unavailable for review, the examiner did not make specific 
mention of any of the Veteran's service treatment records, 
nor does it appear that the examiner considered the possible 
impact of the Veteran's diagnosed Wernicke-Korsakoff syndrome 
on the diagnosis and nexus opinion.  On remand, the Veteran 
should be afforded a new VA examination, and the examiner 
should have access to and review the Veteran's claims file 
prior to the examination.

Furthermore, the Board notes that the Veteran has received 
treatment at the VA Indianapolis facility subsequent to the 
VA examination.  Records from the VA Indianapolis facility 
show possible alternative diagnoses, including optic 
neuropathy, cone dystrophy and CAR.  No nexus opinion has 
been provided regarding any of these diagnoses.  The VA 
examiner should have access to these treatment records, as 
well as any additional medical records since June 2007.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and his representative to ascertain 
whether there are any recent private 
medical records that are not associated 
with the file.  If such records exist, 
after obtaining the appropriate releases, 
the RO/AMC should attempt to obtain all 
such records.  Once obtained, the records 
should be associated with the Veteran's 
claims file.

2.  The RO/AMC should obtain all 
outstanding records of treatment for the 
Veteran's eye condition from the VA 
Indianapolis facility from June 2007 to 
the present.

3.  When the above has been accomplished, 
the RO/AMC should arrange for the Veteran 
to have a new VA examination by an 
appropriate examiner.  This remand and the 
claims file should be made available to 
and reviewed by the examiner.  The 
examiner should specifically state in the 
examination report that the claims file 
was reviewed.  The opinion should address 
the current nature and etiology of the 
Veteran's eye condition.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that the Veteran's 
eye condition is related to service.

4.  Thereafter, the RO/AMC should 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided an SSOC and given an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


